                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

JOSHUA STOCKTON                                                                   PLAINTIFF

v.                               Case No. 4:17-cv-00782-KGB

TIM RYALS, et al.,                                                             DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that this action is dismissed without prejudice.

       So adjudged this the 25th day of March, 2019.



                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
